Per curiam.

The plaintiff instituted his suit on a note in the following words:
Post Note.
“Commercial Bank oj Rodney, Rodney, Miss. 8 March, 1839.
.$ 100. — No. 40.
Six months after date, we promise to pay to R. W. Worthington or order one hundred dollars, at the bank in Rodney, with five per cent, interest until due.
J. Lawton, Cash’r.
Thomas Freeland, Pres’t.”
The declaration is in the usual form, to which the defendants pleaded the general issue. On the trial the plaintiff offered the note in evidence to the jury, but this was objected to, and the court sustained the objection and ruled the note out. For what particular reason it was ruled out does not appear, nor does the record present any good reason why it should have been ruled out. It is in the form of an ordinary promissory note, and on its face shows a good cause of action. If it was susceptible of explanation, that explanation should have come from the other side. The note gives a prima facie case for recovery, and the plaintiff must succeed unless his right is defeated by the proof of the defendants.
Judgment reversed, and cause remanded.